DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 & 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 April 2021. It is further noted, as explained below, that claims 5, 8, & 18 are further withdrawn by the Examiner as being directed to non-elected species.
Applicant’s election without traverse of Species A (Figs. 1-3, 5-9, & 12-16), Species a (Fig. 4), and Species ii (Fig. 17) in the reply filed on 9 April 2021 is acknowledged.
Applicant’s election of the species outlined above in the reply filed on 9 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). After further consideration, the species election requirement is partially withdrawn, between Species C & Species A. 
Each of Claims 5 & 8 recites “a single mechanical fastener” which is only described in the specification in reference to retaining rings 333 & 363 in instant paragraph [0062]. Claim 6 is dependent on claim 5. Claim 18 requires an additional mechanical fastener “over the body” which cannot reasonably be read on a latch, and must also be directed to one of the retaining rings of the instant invention.
Information Disclosure Statement
The information disclosure statement filed 18 March 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
 Specifically, the references struck through have not been considered because the reference number and inventor names do not match.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) uses phrasing which can be implied (“This disclosure . Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, & 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 For Claims 4 & 11, the claim language directed to “wherein the other mechanical fastener over the other sectional line comprises a hinge…” of claim 4, “wherein the at least one mechanical fastener comprises…at least one hinge…” of claim 11, renders each claim vague and indefinite in light of the specification since a hinge meets the definition of a fastener and does not appear to be relied upon in the claims in the same manner as discussed in the instant specification.. 
In a similar manner as above, for claims 13-17, the claim language directed to “at least one mechanical fastener retained at the upper end of the body, the at least one mechanical fastener releasably securing the at least two sections of the body together…” in light of the instant specification which only indicates support ring 20 as meeting the claimed limitation, renders each claim vague and indefinite in light of the specification since a ring does not meet 
For Claims 4, 11, & 13-17 rejected above, the claims seem to indicate that the support ring, each latch design, each hinge design, and each retaining ring contemplated in the specification meets the definition of a mechanical fastener, without providing a special definition in the instant specification. 
In contrast, the instant specification appears to only contemplate the latches as being the releasable mechanical fasteners (“Exemplary mechanical fasteners are latches 30 vertically spaced apart over sectional line 32,” [0036]). The instant specification discusses mechanical fasteners and locking mechanisms interchangeably. Hinges and rings are not locking mechanisms. 
The only discussion of releasing any component is directed to the latch 30, of which Applicant has elected that of Figure 17. Thus, it is unclear how the hinge could possibly, without destroying the component, releasably secure the sections of the body together. It is also unclear how one of ordinary skill would be led to think of a “supporting” or “retaining” ring as a fastener, in the typical sense of the word.
A fastener as well known in the art supports a latch; however, neither a hinge nor a ring is believed to be a mechanical fastener, especially given the claim language directed to “releasably securing…at least two sections of the body together.” For purposes of examination, dependent claims 4, 11, & 13-17 are considered to require an additional claim element, (e.g. hinge, ring, etc). It is recommended that the phrase “at least one mechanical fastener” in claims 1 & 13 be replaced with --at least one selected from the group of: a hinge, a mechanical fastener, and a ring--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, & 12-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Felknor (US 2009/0255179).
For Claim 1, Felknor discloses an upside-down planter (wherein the planter 20 of Felknor is capable of being used in a typically “upside down” orientation in the same manner as the instant invention, with the plant coming through an opening 49 in the bottom, [0028]) comprising: a body (container 20) having an upper end (near 24) opposite a lower end (42, Fig. 1), the body comprising at least two separate and discrete sections (each of 23, 92, & 94) secured together to define a cavity (within container 22); support cables (84) secured to the upper end of the body (as illustrated in Fig. 1 and the accompanying description found in [0036]); an opening in the lower end of the body configured to receive a portion of a plant (port 49 receives a portion of a plant in normal operation, [0028]); and at least one mechanical fastener releasably securing 
For Claim 7, Felknor discloses the upside-down planter of claim 1 and Felknor further discloses wherein the body comprises at least three separate and discrete sections (each of 23, 92, & 94) secured together to define the cavity (to form the assembled device, Fig. 1).
For Claim 9, Felknor discloses the upside-down planter of claim 1 and Felknor further discloses wherein the at least one mechanical fastener comprises a plurality of mechanical fasteners securing the at least two sections together (each of clamps 88 serves to assemble the device, Fig. 1 and [0036]).
For Claim 12, Felknor discloses the upside-down planter of claim 1 and Felknor further discloses further comprising a swivel loop at the terminal ends of the support cables opposite the upper end of the body, the swivel loop is capable of rotating 360 degrees (“…ring-bearing swivel 86 which is adapted to be be looped about a hook (not shown) or similar fastener joined to the elevated support for suspension of the container 22 therefrom,” [0036]).
For Claim 13, Felknor discloses an upside-down planter (wherein the planter 20 of Felknor is capable of being used in a typically “upside down” orientation in the same manner as the instant invention, with the plant coming through an opening 49 in the bottom, [0028]) comprising: a body (container 20) having an upper end (near 24) opposite a lower end (42, Fig. 1), the body comprising at least two separate and discrete sections secured together to define a cavity (each of 23 & 94); an opening in the lower end of the body configured to receive a portion of a plant (port 49 receives a portion of a plant in normal operation, [0028]); at least one mechanical fastener (88) retained at the upper end of the body, the at least one mechanical fastener releasably securing the at least two sections of the body together (as described in [0036], 
For Claim 14, Felknor discloses the upside-down planter of claim 13 and Felknor further discloses wherein the at least one mechanical fastener comprises a support ring (62).
For Claim 15, Felknor discloses the upside-down planter of claim 13 and Felknor further discloses further comprising a rim collar (92; note that this interpretation, while similar to that of claim 1, differs due to the exclusion of 92 from the at least two sections noted in the rejection of claim 1) at the upper end of the body (Fig. 1), and wherein the at least one mechanical fastener is retained under the rim collar (wherein each clamp 88 is clearly covered by 92 when assembled, and thus each clamp 88 is held underneath of the decorative rim 92, [0036-37]).
For Claim 16, Felknor discloses the upside-down planter of claim 15 and Felknor further discloses wherein the support cables extend through the rim collar (96) to be secured to the at least one mechanical fastener [0036-37].
For Claim 17, Felknor discloses the upside-down planter of claim 15 and Felknor further discloses wherein the at least one mechanical fastener comprises a support ring (62).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Felknor as applied to claim 1 above, and further in view of Hadley (US 2017/0354097).
For Claim 2, Felknor discloses the upside-down planter of claim 1.
Felknor is silent to wherein the at least two sections define two sectional lines in the body, each sectional line has at least one mechanical fastener over the sectional line.
Hadley, like prior art above, teaches a planter (100) further comprising a body (100) comprising two sectional lines in the body, each sectional line has at least one mechanical fastener over the sectional line (in the same manner as the instant invention, both the vertical section lines between 112 & 102/103 have fasteners extending over them: a hinge 105 on one side and multiple fasteners 104 on the other, as illustrated in Fig. 2 and the accompanying description found in [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the planter sidewalls 23 of Felknor with the vertical sections, hinges, and fasteners as taught by Hadley, in order to provide selective access to a portion of the plant without disturbing the remainder of the plant, which is well known in the art to stabilize and encourage plant growth.
For Claim 3, the above-modified reference teaches the upside-down planter of claim 2 and Hadley further teaches wherein at least one of the two sectional lines has a plurality of 
For Claim 4, the above-modified reference teaches the upside-down planter of claim 2 and Hadley further teaches wherein one mechanical fastener over one sectional line comprises a latch (in the same manner as the instant invention, any one of 104) and wherein the other mechanical fastener over the other sectional line comprises a hinge (any one of 105).
For Claim 10, Felknor discloses the upside-down planter of claim 1.
Felknor is silent to wherein the at least one mechanical fastener comprises a plurality of latches securing the at least two sections together.
Hadley, like prior art above, teaches a planter (100) further comprising a body (100) comprising two sectional lines in the body, wherein at least one mechanical fastener comprises a plurality of latches securing over a sectional line (in the same manner as the instant invention, both the vertical section lines between 112 & 102/103 have a plurality of fasteners extending over them: hinges 105 on one side and fasteners 104 on the other, as illustrated in Fig. 2 and the accompanying description found in [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the planter sidewalls 23 of Felknor with the vertical sections, hinges, and fasteners as taught by Hadley, in order to provide selective access to a portion of the plant without disturbing the remainder of the plant, which is well known in the art to stabilize and encourage plant growth.
For Claim 11, Felknor discloses the upside-down planter of claim 1.
Felknor is silent to wherein the at least one mechanical fastener comprises at least one latch and at least one hinge securing the at least two sections together.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the planter sidewalls 23 of Felknor with the vertical sections, hinges, and fasteners as taught by Hadley, in order to provide selective access to a portion of the plant without disturbing the remainder of the plant, which is well known in the art to stabilize and encourage plant growth.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosures of Oliver et al. (US 2009/0158653), Cagata et al. (US 2010/0205862), Felknor et al. (US 2010/0287832), and Tendrup et al. (US 4,592,166), all cited, for similar features to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643